Citation Nr: 1740869	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  14-01 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the lumbar spine.  

2.  Entitlement to service connection for left knee strain.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to April 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a March 2017 Travel Board hearing.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is needed prior to adjudication of the Veteran's claims for service connection for degenerative joint disease of the lumbar spine and left knee strain.  

Lumbar Spine

The Veteran was afforded a VA examination in April 2012 to determine the nature and etiology of his lumbar spine disability.  The examiner opined that the Veteran's lumbar spine disability is less likely than not related to service because the passage of time since the Veteran's separation from service and his current lumbar spine disability could indicate another cause for the Veteran's current condition.  However, the Board finds this rationale insufficient because it fails to explain why the passage of time between the Veteran's diagnosis of degenerative joint disease of the lumbar spine and his military service means there is no etiological connection between his lumbar spine disability and service.  As such, remand is warranted to obtain an addendum opinion.  

Left Knee

The Veteran was afforded a VA examination in April 2012 for his left knee disability.  The examiner opined that the Veteran's left knee disability was less likely than not related to service because there was no injury in service to suggest a long term knee injury.  However, the Board finds the examiner's rationale inadequate.  In making his determination, the examiner simply noted a lack of contemporaneous medical evidence in the claims file and then concluded, without explanation, that the Veteran's current condition was not directly related to military service.  The Board finds this to be an inadequate rationale because it fails to take into consideration the Veteran's lay statements regarding the onset and chronicity of his knee condition.  See September 2012 Notice of Disagreement; see also March 2017 Travel Board Hearing Transcript.  Therefore, an addendum opinion addressing the nature and of the Veteran's left knee disability.  38 U.S.C.A. § ; 38 C.F.R. §  is necessary.

While on remand, the RO should also attempt to obtain the Veteran's updated VA treatment records and any additional relevant private medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to the claim, including any private treatment records following proper VA procedures.  Obtain the Veteran's VA treatment records from July 2012 to the present.

2.  Obtain a supplemental opinion from a clinician to determine the nature and etiology of the Veteran's degenerative joint disease of the lumbar spine.  The Veteran's claims file must be made available to the examiner in conjunction with the examination.  All tests deemed necessary should be performed, and all findings should be reported in detail.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be used.  After reviewing the claims file, the examiner should answer all of the following question completely:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's degenerative joint disease of the lumbar spine began in service, or is otherwise related to a disease, event, or injury in service?

The examiner must provide a complete rationale for any opinion provided.  The absence of evidence of treatment for degenerative joint disease of the lumbar spine in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.  The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

3.  Obtain a supplemental opinion from a clinician to determine the nature and etiology of the Veteran's left knee disability.  The Veteran's claims file must be made available to the examiner in conjunction with the examination.  All tests deemed necessary should be performed, and all findings should be reported in detail.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be used.  After reviewing the claims file, the examiner should answer all of the following question completely:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's left knee disability began in service, or is otherwise related to a disease, event, or injury in service?

The examiner must provide a complete rationale for any opinion provided.  The absence of evidence of treatment for a left knee disability in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.  The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

4.  Finally, after completing the above actions, as well as any other development that may be warranted, readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




